Citation Nr: 1123223	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connection deviated nasal septum and rhinitis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disability, including as secondary to sleep apnea.  

4.  Entitlement to a compensable evaluation for deviated nasal septum and rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.  

The PTSD, headache, and deviated septum and rhinitis matters come to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  A Notice of Disagreement with regard to the PTSD and headache matters was filed in February 2008.  The sleep apnea matter comes to the Board from an October 2008 rating decision of the VA RO in Baltimore, Maryland.  A Notice of Disagreement with regard to the sleep apnea and deviated septum and rhinitis matters was filed in November 2008.  With regard to all the matters on appeal, a Statement of the Case was issued in August 2010, and a Substantive Appeal was received in September 2010.  

The Veteran testified at a hearing before the Board in March 2011.  

The Board notes that service connection for chronic headaches and a psychiatric disorder were denied in a February 2003 Board decision.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) had held that the term "factual basis" is defined as the claimant's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1337.  In accordance with Boggs, the Board finds that the instant claim of service connection for PTSD is separate and distinct from the claim addressed/denied in the previous Board decision (and requiring reopening prior to a merits review).  Thus, the PTSD issue has been recharacterized as shown on the title page of this decision.  While the Veteran's July 2007 claim was for service connection for migraine headaches, the Board notes that the claim previously denied and the current claim to reopen is based on the same factual basis as it involves the Veteran's same symptomatology based on the same facts as the time the case was last decided.  Id. at 1335, 1337.  As such, the current headache claim will be considered on the basis of new and material evidence and not as a separate and distinct claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2011 Board hearing, the Veteran testified that he has received treatment for his deviated septum at the Martinsburg, West Virginia medical center (VAMC) and for his headaches at the Hagerstown VAMC.  The most recent treatment records from the Martinsburg and Hagerstown VAMCs are from 2009.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

At the March 2011 Board hearing, the Veteran testified that he was treated for PTSD by Dr. H. in Martinsburg, West Virginia in October 2003, for the deviated septum by Dr. S. around 2009, and for sleep apnea at the Sleep Study Center in Hagerstown, Maryland around 2003 or 2004.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

The Board notes that the Veteran has voiced an argument that his current sleep apnea is secondary to the service-connected deviated nasal septum and rhinitis.  The Veteran underwent a VA examination in December 2007.  Although the December 2007 VA examination provided an opinion with regard to whether the Veteran's current sleep apnea is related to the Veteran's service-connected deviated nasal septum and rhinitis, the December 2007 examination did not provide an opinion with regard to whether the Veteran's current sleep apnea is aggravated by the Veteran's service-connected deviated nasal septum and rhinitis.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such matters involve medical questions and must be addressed by medical personnel.  Under the circumstances, the Board believes that a VA examination with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).

Additionally, although the Veteran was provided with VCAA notice in June 2008 with regard to the sleep apnea claim, the notice included no information on disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice pertaining to his sleep apnea claim, which satisfies the requirements of the Court's holding in Dingess/Hartman, including notice of disability ratings and effective dates.  

2.  Obtain the Veteran's outpatient treatment records from the Martinsburg and Hagerstown VAMCs from 2009.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

3.  Ask that the Veteran complete releases for any treatment he received by Dr. H., Dr. S., and at the Sleep Study Center.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

   a) diagnose any current sleep apnea shown to exist;

b) opine whether any such sleep apnea is at least as likely as not related to the Veteran's service;
	
c) if not, whether any such sleep apnea is at least as likely as not related to the Veteran's service-connected deviated nasal septum and rhinitis;

d) if not, opine whether any such sleep apnea is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected deviated nasal septum and rhinitis; and

e) provide detailed rationale, with specific references to the record, for the opinion. 

5.  After completion of the foregoing, readjudicate the claims of service connection for PTSD and sleep apnea, as well as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disability, including as secondary to sleep apnea, and entitlement to a compensable evaluation for deviated nasal septum and rhinitis.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


